Bloodwoeth, J.
1. When considered in the light of the facts of this case and the entire charge of the court, the judge did not err in reading to the jury § 95 of the Renal Code of 1910, including the words “provocation by words, threats, menaces, or contemptuous gestures shall in no case be sufficient to free the person killing from the guilt and crime of murder.” Price v. State, 137 Ga. 71 (7), 74 (72 S. E. 908).
2. The presiding judge was satisfied with the finding of the jury; and this court is not authorized to interfere where there are any facts to support the verdict, and no error of law appears.

Judgment affirmed.


Broyles, C. J., and Luhe, J., concur.